Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to application filed 02/26/2020 in which claims 1-13 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020, 07/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4. 	Claim 1 is objected to because of the following informalities:  
 	Claim 1 recites limitation “a plurality of optical modules…wherein the optical modules are configured to respectively receive an optical signal.”
 Appropriate use of punctuation  is required.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. 	Claims 1, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2015/0196209 A1) (IDS provided 07/15/2020)  in view of Yasunori et al. (US 2008/0061989 A1).

 	Regarding claim 1, Morris discloses a seat cushion (Figs. 3-4 teaches a seat 302) comprising: an upper pad comprising a plurality of transparent areas (Para[0046], [0049] & Fig. 3 teaches  the seat 302 can be a center seat made of a solid material (e.g., the solid material forms a surface of the seat 302 on which a user sits) or an open center seat (e.g., soft material is attached to a frame where the soft material forms the surface of the seat 302 on which the user sits. Para[0049] teaches of sensors embedded in the seat 302 (e.g., between the solid base and fabric or leather of a center seat, etc.) a plurality of optical modules, located below the upper pad and disposed corresponding to the transparent areas, wherein the optical modules are configured to respectively receive an optical signal (Para[0049] & Figs. 3-4 teaches one or more sensors 310 can be embedded in the seat 302 (e.g., between the solid base and fabric or leather of a center seat, etc. A material from which the seat 302 is constructed can cover the one or more sensors 310 (e.g., a pressure sensor can be positioned below a layer of fabric or leather, an optical sensor can be positioned below a layer of transparent fabric, etc.). The one or more sensors 310 can be attached to the seat 302 (e.g., on top of the external surface of the seat, attached to a bottom surface of material used to form an open center seat, attached between wood slats, etc.); and a processor, coupled to the optical modules and configured to collect the optical signals (para[0083] & Figs. 2, 3-4, 9 teaches of chair 300 include computing device 900 includes at least one processor 902).  
 	Morris does not explicitly disclose a lower pad, provided with a plurality of grooves to accommodate the optical modules; a support structure, connected between the upper pad and the lower pad. However Yasunori discloses a lower pad, provided with a plurality of grooves to accommodate the optical modules (Para[0033] & Fig. 1 teaches of each sensor unit 6 comprises a first bracket 11 and second bracket 12  first bracket 11 is fixed on the upper surface of the top end (front end) of the upper  rail 5, the second bracket 12 is fixed to the bottom of the top end (front end) of the lower  arm 7); a support structure, connected between the upper pad and the lower pad (Para[0033] & Fig 1 teaches the top end (front end) of the second bracket 12 is formed with a support  portion 12a protruding downward. The support  portion 12a has a flat bottom. These first and second brackets 11 and 12 are vertically opposed so that the support  portions 11a and 12a alternately protrude). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for outputting signals indicative of conditions at sites on a body of a user and  receives the signals from the sensors of Morris with the method of detecting the seat for determining an occupant sitting of Yasunori in order to provide a  system to determine the a posture of the occupant sitting to evaluate the ability of the user to compensate for changes in posture.

 	Regarding claim 9, Morris further discloses the seat cushion according, further comprising: a communications module, coupled to the processor, and configured to output the optical signals (Para[0034] chair to include a communication circuit 122 & Para[0084] – [0085] & Fig. 9).  

9. 	Claims 2, 10-11 are  rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2015/0196209 A1) (IDS provided 07/15/2020)  in view of Yasunori et al. (US 2008/0061989 A1) and Moisel et al. (US 2004/0007681 A1).

 	Regarding claim 2, Morris in view of  Yasunori discloses the seat cushion according to claim 1. Morris further discloses wherein the optical modules are optical sensors (para[0047]-[0049] & Fig. 3 teaches of sensors 106). Morris in view of  Yasunori does not explicitly disclose and respectively comprise a transmitter and a receiver, the transmitters are respectively configured to transmit sense signals to an object, and the receivers are respectively configured to receive the optical signals reflected by the object and corresponding to the sense signals. However Moisel discloses and respectively comprise a transmitter and a receiver, the transmitters are respectively configured to transmit sense signals to an object, and the receivers are respectively configured to receive the optical signals reflected by the object and corresponding to the sense signals (Para[0042]-[0043] & Fig. 3, 4 teaches light transmitter 4 and light receiver 5 and each characteristic light   signal is picked up by light receiver 5  and is analyzed by an analyzing unit 7, assigned to light receiver 5 to determine which light transmitter  is emitting a receivable light   signal). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for determine the a posture of the occupant sitting based on the received signals of Morris in view of  Yasunori with the method involving emitting a light signal using a light transmitter, and drawing a conclusion regarding the posture of a passenger based on whether the light signal is received by light receivers or blocked between the light transmitter and light receivers of Moisel in order to provide a system in which enables to reliably and accurately detect the body position or posture of passenger .


 	Regarding claim 10, Morris in view of Yasunori discloses the seat cushion according to claim 1. Morris in view of  Yasunori does not explicitly disclose, wherein the processor is further configured to perform the following steps: analyzing the optical signals to generate detection information; receiving at least one piece of preset information; and comparing the detection information with the preset information, to generate an indication signal. However Moisel discloses  wherein the processor is further configured to perform the following steps: analyzing the optical signals to generate detection information (para[0042] & Fig. 3 teaches reliable analysis of the infrared light signals possible for detecting the body position or posture); receiving at least one piece of preset information (para[0049] teaches light signals expected (reference values) to which body positions or postures, known from an earlier analysis, are assigned); and comparing the detection information with the preset information, to generate an indication signal (Para[0049] teaches analyzing unit includes a memory for reference values for comparing the received at least one light signal with at least one known light signal so as to determine the body position). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for determine the a posture of the occupant sitting based on the received signals of Morris in view of  Yasunori with the method involving emitting a light signal using a light transmitter, and drawing a conclusion regarding the posture of a passenger based on whether the light signal is received by light receivers or blocked between the light transmitter and light receivers of Moisel in order to provide a system in which enables to reliably and accurately detect the body position or posture of passenger .
 	Regarding claim 11, Moisel further disclose the seat cushion, wherein the processor is further configured to perform the following steps: analyzing the optical signals to obtain a plurality of distance parameters (para[0020]- [0040]-[0043] & Fig. 3 teaches analyzing unit is designed in such a way that, based on the light intensity received, light signals were received and thus, aware of the position of the light transmitters or light receivers which are staggered by height, may draw a conclusion regarding the body position or posture of the passenger,  essentially the light intensity of the light signals received is determined and subsequently, based on a table, a conclusion is drawn regarding the body position or posture, the table representing the relationship between the light intensity received and the body position or posture as a function of the predefined positions and the light receivers and light transmitters used); and  11analyzing the distance parameters to obtain the detection information (para[0042] & Fig. 3 teaches reliable analysis of the infrared light signals possible for detecting the body position or posture). Motivation to combine as indicated in claim 10.

10.  	Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2015/0196209 A1) (IDS provided 07/15/2020)  in view of Yasunori et al. (US 2008/0061989 A1) and Moisel et al. (US 2004/0007681 A1) in further view of Aoki et al. (US 2007/0289800 A1).

 	Regarding claim 3, Morris in view of Yasunori and Moisel discloses the seat cushion according to claim 2. Morris in view of  Yasunori and Moisel does not explicitly disclose wherein the optical sensors are time of flight (TOF) sensors, the processor respectively detects a first flight time and a second flight time by using the TOF sensors as distance parameters between the TOF sensors and the object, where the first flight time is a time required by transmitting the sense signals from the transmitters to the object and the second flight time is a time required by reflecting the optical signals from the object to the optical modules. However Aoki discloses wherein the optical sensors are time of flight (TOF) sensors, the processor respectively detects a first flight time and a second flight time by using the TOF sensors as distance parameters between the TOF sensors and the object, where the first flight time is a time required by transmitting the sense signals from the transmitters to the object and the second flight time is a time required by reflecting the optical signals from the object to the optical modules (para[0052] & Fig. 1 teaches of 3D-type camera capable of detecting 3D (three-dimensional) images using "time-of-flight” (TOF) technique" is used as the camera 112. The time-of-flight technique is a method in which distance  from an object is measured according to the time delay between reflection of light  on the object and detection of the light  by the camera and is known as a technique capable of detecting a three-dimensional surface profile of the object by measuring distances from a plurality of points on the three-dimensional surface profile of the object).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for determining a posture of the occupant sitting based on the received signals of Morris in view of  Yasunori and Moisel with the method of  detecting a three-dimensional surface profile of a vehicle seat from a single view point of Aoki in order to provide a system which precisely detecting the positional conditions of the vehicle seat in an effective manner.

11.  	Claims 4, 6 are  rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2015/0196209 A1) (IDS provided 07/15/2020)  in view of Yasunori et al. (US 2008/0061989 A1) and Moisel et al. (US 2004/0007681 A1) in further view of Johanning et al. (US 10,568,547 B1). 

 	Regarding claim 4, Morris in view of Yasunori and Moisel discloses the seat cushion according to claim 1. Morris in view of  Yasunori and Moisel does not explicitly disclose wherein the optical sensors are structured light sensors, the sense signals and the optical signals are patterns with specific shape, and the processor analyzes differences between the patterns of the sense signals and the patterns of the optical signals by using an algorithm, to obtain depth information between each of the structured light sensors and the object as distance parameters. However Johanning discloses wherein the optical sensors are structured light sensors, the sense signals and the optical signals are patterns with specific shape, and the processor analyzes differences between the patterns of the sense signals and the patterns of the optical signals by using an algorithm, to obtain depth information between each of the structured light sensors and the object as distance parameters (Col 4 lines 54 - Col 5 lines 21 & Fig. 1 teaches of teaches RGB-D cameras may transmit a structured light  pattern in the near-infrared spectrum and utilize suitable parallax techniques to estimate the depth  of the objects within the cameras' 104 FOV in order to generate depth  image data representing one or more depth  frame images, “cameras 104” can include any camera that is capable of obtaining distance  or depth information). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for determining a posture of the occupant sitting based on the received signals of Morris in view of Yasunori and Moisel with the method in which the  image-capturing records ambulatory motion of the subject, and the one or more sensors can detect at least one of a force or a motion of the subject, such as a seating motion, posture, weight distribution, and motions or forces associated with the subjects of Johanning in order to provide a system for assessment for assessing a posture of the subject by detecting whether a back of the subject is in contact with a backrest of the seating platform.

 	Regarding claim 6,  Morris in view of Yasunori and Moisel discloses the seat cushion according to claim 1. Morris in view of  Yasunori and Moisel does not explicitly disclose wherein the optical modules are stereo vision camera modules, and the optical signals are image information. However, Johanning further discloses, wherein the optical modules are stereo vision camera modules, and the optical signals are image information (Col 5 lines 1-13 teaches cameras  104  to be depth cameras and  cameras operable to capture depth frame image data representing one or more depth frame images and to capture color frame image data representing one or more color (RGB) frame images). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for determining a posture of the occupant sitting based on the received signals of Morris in view of Yasunori and Moisel with the method in which the  image-capturing records ambulatory motion of the subject, and the one or more sensors can detect at least one of a force or a motion of the subject, such as a seating motion, posture, weight distribution, and motions or forces associated with the subjects of Johanning in order to provide a system for assessment for assessing a posture of the subject by detecting whether a back of the subject is in contact with a backrest of the seating platform.

12. 	Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2015/0196209 A1) (IDS provided 07/15/2020)   in view of Yasunori et al. (US 2008/0061989 A1) and Moisel et al. (US 2004/0007681 A1) in further view of Maguire et al. (US 10,926,662 B2).

 	Regarding claim 5, Morris in view of  Yasunori and Moisel discloses the seat cushion according to claim 1. Morris in view of  Yasunori and Moisel does not explicitly disclose , wherein the optical sensors are proximity 10sensors, and the processor analyzes differences between light energy of the sense signals and light energy of the optical signals, to obtain distance parameters between the proximity sensors and the object.  However Maguire discloses wherein the optical sensors are proximity 10sensors, and the processor analyzes differences between light energy of the sense signals and light energy of the optical signals, to obtain distance parameters between the proximity sensors and the object  (Col 2 line 40 - Col 3 line 7  teaches distance of an object proximate to the electric field sensor  & Fig. 1 Col 9 lines 63-67 teaches  occupant classification system 16 includes a capacitive or electric field sensor that includes a sensing electrode. The capacitive sensor may generally be capable of sensing properties such as a proximity, position, or weight of an object). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for determining a posture of the occupant sitting based on the received signals of Morris in view of Yasunori and Moisel with the method of occupant classification sensor having a sensing electrode mountable in a seat bottom of a seat of Maguire in order to provide a system for classifying an occupant in a vehicle.

13. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2015/0196209 A1) (IDS provided 07/15/2020)  in view of Yasunori et al. (US 2008/0061989 A1) and Moisel et al. (US 2004/0007681 A1) in further view of Johanning et al. (US 10,568,547 B1) and Luo et al. (US 2006/0155442 A1).

 	Regarding claim 7, Morris in view of Yasunori and Moisel in further view of Johanning discloses the seat cushion according to claim 6.  Johanning, further discloses wherein each of the stereo vision camera modules comprises two or more image capture elements (Col 4 lines 54 - Col 5 lines 21 & Fig. 1 teaches of cameras). Morris in view of Yasunori and Moisel in further view of Johanning does not explicitly disclose,  configured to capture the image information of an object from different angles, and the processor performs an operation on the image information by using a triangulation method to obtain distance parameters between the stereo vision camera modules and the object.  However Luo discloses configured to capture the image information of an object from different angles, and the processor performs an operation on the image information by using a triangulation method to obtain distance parameters between the stereo vision camera modules and the object (Para[0036] & Fig. 5 teaches plurality of image are generated to image the occupant from different angles, Para[0022] & Fig. 2 teaches cameras 70 and 72 are spaced apart from one another so as to enable the cameras to be used for determining a distance, also called a "range," from the cameras to an object. The object is indicated by reference numeral 94. The distance  between the cameras 70 and 72 and the object 94 may be determined by using triangulation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for determining a posture of the occupant sitting based on the received signals of Morris in view of Yasunori and Moisel in further view of Johanning and with the method in which the  image data from the images is translated to produce a virtual image, and candidate objects are located within the virtual image to identify a position of the object of interest  of Luo in order to provide a system used for identifying a position of an object of interest from a set of images.

14.  	Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2015/0196209 A1) (IDS provided 07/15/2020) in view of Yasunori et al. (US 2008/0061989 A1) and Aoki et al. (US 11,045,145 B2).

 	Regarding claim 8, Morris in view of Yasunori discloses the seat cushion according to claim 1. Morris in view of  Yasunori does not explicitly disclose, further comprising: a conversion circuit, comprises: a plurality of amplification circuits, respectively coupled to the optical modules, to amplify the optical signals into a plurality of amplification signals; and a plurality of analog-to-digital circuits, respectively coupled to the amplification circuits and the processor, to convert the amplification signals into a plurality of digital optical signals, and to transmit the digital optical signals to the processor. However Aoki discloses further comprising: a conversion circuit, comprises: a plurality of amplification circuits, respectively coupled to the optical modules, to amplify the optical signals into a plurality of amplification signals (Col 9 line 45 – Col 10 line 55 & Fig. 14 teaches amplifiers 51 and 53 are able to amplify   signals without exceeding their ranges); and a plurality of analog-to-digital circuits, respectively coupled to the amplification circuits and the processor, to convert the amplification signals into a plurality of digital optical signals, and to transmit the digital optical signals to the processor (Fig. 14 & col 9 lines 57-67 teaches the digital circuit block 60 includes an A/D conversion unit 55, an A/D conversion unit 57, The A/D conversion unit 55 converts the analog  output of the low-pass filter 52 into a digital  output).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for determining a posture of the occupant sitting based on the received signals of Morris in view of Yasunori with the method of  performing preprocessing on the sensor output signal supplied from the sensor of Aoki  in order to provide a system in which waveform changes in response to movement of an object situated in a seat of the vehicle and configured to detect, from the sensor output signal produced by the sensor.

15. 	Claims 12-13 are  rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2015/0196209 A1)  (IDS provided 07/15/2020) in view of Yasunori et al. (US 2008/0061989 A1) and Moisel et al. (US 2004/0007681 A1) and Tan et al. (US 2002/0167486 A1).

 	Regarding claim 12, Morris in view of Yasunori and Moisel discloses the seat cushion according to claim 11. Morris in view of  Yasunori and Moisel does not explicitly disclose wherein the detection information is a weight distribution model generated by analyzing the distance parameters. However, Tan discloses wherein the detection information is a weight distribution model generated by analyzing the distance parameters (Fig. 9 & Para[0043]-[0049], [0055]-[0056] teaches of 3-D map generated from pressure distribution). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for determining a posture of the occupant sitting based on the received signals of Morris in view of Yasunori and Moisel  with the method in which  real-time movement data with respect to the body in the chair is obtained by the body sensor and translated into a real-time body pressure map and/or real-time body position data of Tan in order to provide a system that  provides improved efficiency to obtain the body dynamics data of the user.

 	Regarding claim 13, Morris in view of Yasunori and Moisel discloses the seat cushion according to claim 10. Morris in view of  Yasunori and Moisel does not explicitly disclose further comprising: a communications module, coupled to the processor and configured to output the indication signal. However, Tan discloses further comprising: a communications module, coupled to the processor and configured to output the indication signal (para[0044]- [0057] & Fig. 5 teaches received body data signals are processed as control signals and used to drive the GUI 66. Classification of dynamic postures using hidden Markov modeling. This system allows one to classify not only static postures such as "right leg crossed," but also transitional postures such as "moving from sitting upright to slouching”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for determining a posture of the occupant sitting based on the received signals of Morris in view of Yasunori and Moisel  with the method of posture classification algorithm of Ta in order to provide a system to classify not only static postures and  transitional postures.

Conclusion
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425